Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 5-7, and 9-10 are allowed. Claims 2-4 and 8 are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney, Morton Rosenberg, on 05/26/2022.
The application has been amended as follows: 
Amendment to the claims:
1. (Currently amended) An adjustable electronic tag devicefor a suitcase, comprising:
an electronic tag; and
a fixing assembly, arranged on the electronic tag, adapted to fix [[fixing]] the electronic tag to [[the]] a suitcase, and the fixing assembly comprises:
a positioning member including a binding hole and a movable fastener arranged in the binding hole; and
a binder with an end thereof connecting with the positioning member and another end thereof adapted to encircle a 
wherein the fixing assembly further comprises a case encapsulating the positioning member, a bottom of the case is provided with a first opening hole, two sides of the case are respectively provided with a second opening hole and a third opening hole, the second opening hole, the third opening hole, and the binding hole are coaxially arranged, the binder emerges from the first opening and sequentially penetrates through the second opening hole, the binding hole of the positioning member, and the third opening hole;
wherein two ends of the movable fastener are fixed to an inner sidewall of the binding hole, a top and a bottom of the movable fastener respectively have a pressing portion and a tooth-like fastening portion, and when the pressing portion is pressed, the tooth-like fastening portion leaves from the at least one of the plurality of bars to move the binder in the binding hole;
wherein the case is provided with an anti-theft through hole, the anti-theft through hole and the pressing portion are coaxially arranged, the pressing portion is pressed through the anti-theft through hole to leave the tooth-like fastening portion from the at least one of the plurality of bars.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure for a magnetic label identification plate. However, in regard to independent claim 1, the prior art of record, taken either individually or in combination with each other, have failed to teach or render obvious the specific limitations of the claim(s) below along with the other limitations as claimed in the claim(s):
wherein the fixing assembly further comprises a case encapsulating the positioning member, a bottom of the case is provided with a first opening hole, two sides of the case are respectively provided with a second opening hole and a third opening hole, the second opening hole, the third opening hole, and the binding hole are coaxially arranged, the binder emerges from the first opening and sequentially penetrates through the second opening hole, the binding hole of the positioning member, and the third opening hole;
wherein two ends of the movable fastener are fixed to an inner sidewall of the binding hole, a top and a bottom of the movable fastener respectively have a pressing portion and a tooth-like fastening portion, and when the pressing portion is pressed, the tooth-like fastening portion leaves from the at least one of the plurality of bars to move the binder in the binding hole;
wherein the case is provided with an anti-theft through hole, the anti-theft through hole and the pressing portion are coaxially arranged, the pressing portion is pressed through the anti-theft through hole to leave the tooth-like fastening portion from the at least one of the plurality of bars (emphasis added).
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching , suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight. Accordingly, the claimed invention overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631